Exhibit 10.24 February 15, 2016 Mr. Dermot Halpin Dear Dermot: We are pleased to extend you this offer of continued employment as President, Vacation Rentals of TripAdvisor, LLC (the “Company”). This offer may be accepted by countersigning where indicated at the end of this letter. Duties and Extent of Service As President, Vacation Rentals you will have responsibility for performing those duties as are customary for, and are consistent with, such position, as well as those duties as the Company may from time to time designate (consistent with your role). You shall report directly to the Company’s Chief Executive Officer.You agree to abide by the rules, regulations, instructions, personnel practices and policies of the Company and any changes therein which may be adopted from time to time by the Company.Except for vacations and absences due to temporary illness, you will be expected to devote your full business time and effort to the business and affairs of the Company.Notwithstanding the foregoing, you may serve as a board member or consultant to one other entity with the prior written consent of the Company.
